Exhibit 4-10 THIS AGREEMENT made as of the 05th day of February, 2008 BETWEEN: CAPITAL RESERVE CANADA LIMITED, a body corporate duly incorporated pursuant to the laws of the Province of Alberta (The �Purchaser�) AND: STEVE CLAUSSEN, an individual resident in the City of Edmonton, In the Province of Alberta (�Claussen�) AND: BARBARA TROSIN, an individual resident in the City of Edmonton, in the Province of Alberta (�Trosin�) ����� WHEREAS: A. The Vendors are the legal and beneficial owners of all of the issued and outstanding shares of the Corporation; B. The Vendors desire to sell and assign to the Purchaser and the Purchaser desires to purchase and assume from the Vendors all of the issued and outstanding shares of the Corporation; ����� NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the mutual premises, covenants and agreements herein contained, and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged by each of the parties, the parties hereto agree as follows: Article 1 INTERPRETATION 1.1 Definitions In this Agreement, unless the subject matter or context is inconsistent therewith: 1.1.1 �ABCA� means the Business Corporations Act (Alberta), R.S.A. 2000, c. B-9; 1.1.2 �Affiliate� means an affiliated corporation according to the following provisions: a corporation is affiliated with another corporation if one of them is the Subsidiary of the other or each is a Subsidiary of the same corporation or each of them is controlled by the same Person and if two corporations are affiliated with the same corporation at the same time, they shall be deemed to be affiliated with each other; for the purposes of this Agreement, a corporation is controlled by a Person if it is controlled in fact, directly or indirectly, and shall be deemed to be controlled if securities of the corporation to which are attached more than fifty (50%) percent of the votes that may be cast to elect directors of the corporation are held, other than by way of security only, by or for the benefit of that Person and the votes attached to those securities are sufficient, if exercised, to elect a majority of the directors of the corporation; 1.1.3 �Agreement� means this agreement and all amendments made; 1.1.4 �Arm�s Length� has the meaning set out in the Tax Act; 1.1.5 �Books and Records� means all books and records pertaining to the business of the Corporation, including, but not limited to, all Permits, all lists of customers and suppliers, files, documents, books, manuals, records, circulation lists and records, audience and market surveys, research, advertising space reservations, price lists, correspondence and data bases, all in the form and on the medium or media used in such business; 1.1.6 �Business Day� means a day other than a Saturday, Sunday or statutory holiday in Alberta; 1.1.7 �Charge� means, with respect to the Shares or assets or personal property or Real Property of the Corporation, any encumbrance or title defect of whatever kind or nature, regardless of form, whether or not registered or registrable and whether or not consensual or arising by law (statutory or otherwise), including any mortgage, charge, pledge, hypothecation, security interest, lien, easement, right-of-way, encroachment, restrictive or statutory covenant, profit a prendr�, right of re-entry, lease, license, assignment, option or claim, or right of any Person of any kind or nature whatsoever or howsoever arising which may constitute or become by operation of law or otherwise an encumbrance on any of the Shares or assets or personal property or Real Property of the Corporation; 1.1.8 �Claussen� means Steve Claussen; 1.1.9 �Closing Date� means February 5th, 2008 or such other date as may be agreed to in writing between the Vendors and the Purchaser; 1.1.10 �Control� means the legal and beneficial ownership of more than 50% of the issued and outstanding voting shares of a corporation; 1.1.11 �Corporation� means Behral Canada Inc. 1.1.12 �Environmental Law(s)� means all federal, provincial, state, regional, local and municipal laws of any and all applicable jurisdictions (domestic or foreign) concerning the protection of the environment or human health or safety, including governmental acts, statutes, ordinances, regulations, guidelines, orders, policies, codes, requirements, permits, licenses, certificates, approvals and authorizations and includes any common law theory of liability pursuant to which a claim for environmental or environmental related damage could be made; 1.1.13 �Financial Statements� means the financial statements of the Corporation, a copy of which is attached hereto as Schedule A � Financial Statements; 1.1.14 �Government Authority� means any federal, provincial, state, regional, municipal, local or other government or governmental body (domestic or foreign) and any division, agent, agency, commission, board or authority of any government, governmental body, quasi-governmental or private body exercising any statutory, regulatory, expropriation or taxing authority under the authority or any of the foregoing and any domestic, foreign or international, judicial, quasi-judicial or administrative court, tribunal, commission, board, panel or arbitrator acting under the authority of any of the foregoing; 1.1.15 �Hazardous Substances� means any asbestos, polychlorinated biphenyls (PCBs), petroleum by-products, and any other substance, waste, pollutant, contaminant, or other material which is listed, defined, identified or regulated as such by any Environmental Law; 1.1.16 �Intellectual Property� means all intellectual, proprietary and industrial property and rights thereto including, but not limited to, all (a) inventions and discoveries, (b) works in which any copyright exists including software, (c) designs, industrial designs and mask works (d) trade-marks, certification marks, trade dress, trade names, business names, corporate names, business styles, Internet domain names and web sites, and any word, symbol, icon, logo or other indicia of origin adopted or used in connection with any product or service or business (collectively referred to as �Marks�), (d) all intellectual, proprietary and industrial property rights in respect of any of the foregoing including all copyrights, patent rights, patent disclosures, design and industrial design rights, patent disclosures rights in Marks, rights in confidential information, trade secrets, know-how, technical expertise, formulae, compositions, processes, research data, databases, drawings, specifications, plans, customer and supplier lists and related information and other proprietary rights and (e) all applications and registrations, all continuations, divisions, reissues, renewals and extensions therefore, the right to make applications, rights of priority and rights to claim priority with respect to any of the foregoing intellectual and industrial property and rights thereto; 1.1.17 �Losses� means with respect to any matter, any and all liabilities (statutory, contingent or otherwise), obligations, claims, losses, damages, costs and expenses of whatever kind or nature and howsoever arising including, without limitation, damages, special damages, punitive damages and exemplary damages, but does not include consequential and indirect damages or legal fees on a solicitor/client basis unless ordered by a court of competent jurisdiction; 1.1.18 �Permits� means all permits, licenses, qualifications, regulations, quotas, certificates, consents, authorizations, approvals and the like issued by any Government Authority which are held or required to be held by the Corporation in connection with the operation of its business; 1.1.19 �Permitted Encumbrances� means the encumbrances set out in Schedule B � Permitted Encumbrances; 1.1.20 �Person� means any individual, partnership, limited partnership, joint venture, syndicate, sole proprietorship, company or corporation with or without share capital, unincorporated association, trust, trustee, executor, administrator or other legal personal representative, regulatory body or agency, government or Government Authority, authority or entity however designated or constituted; 1.1.21 �Purchase Price� has the meaning ascribed to it in Section 2.2 ; 1.1.22 �Purchase Price Shares� has the meaning ascribed to it in Section 0 ; 1.1.23 �Purchaser� means Capital Reserve Canada Limited; 1.1.24 �Purchaser�s Counsel� means Bryan & Company LLP, Barristers and Solicitors, 2600 Manulife Place, 10180 � 101 Street, Edmonton, Alberta, T5J 3Y2; 1.1.25 �Related Party� means: 1.1.25.1 any one or more of the principals of a party; 1.1.25.2 any individual connected by blood relationships to any of the principals of a party; 1.1.25.3 a corporation which is Controlled by an individual described in Sections �1.1.25.1 and 1.1.25.2 above; and 1.1.25.4 an Affiliate or a Subsidiary of a corporation which is described in Section 1.1.25.3 above; 1.1.26 �Related Party Transactions� means in respect of the Corporation, a transaction between or involving the Corporation, and a Related Party, whether or not there are also other Persons to the transaction, as a consequence of which, either by itself or together with other related transactions between or involving the Corporation and the Related Party, or a Person or company acting jointly or in concert with the Related Party, whether or not there are also other Persons to the transaction, the Corporation, directly or indirectly: 1.1.26.1 purchase or acquire an asset from the Related Party; 1.1.26.2 assume or otherwise become subject to a liability of the Related Party; 1.1.26.3 sell, transfer or dispose of an asset to a Related party or lease property to or from a Related Party; 1.1.26.4 lend money to a Related Party; 1.1.26.5 release, cancel or forgive a debt or liability owed by a Related Party; or 1.1.26.6 enter into an agreement with a Related Party which is or was material to the business operation of the Corporation or either of them; 1.1.27 �Shares� means all of the issued and outstanding shares of the Corporation; 1.1.28 �Subsidiary� means a subsidiary corporation according to the following provisions: a corporation is a subsidiary of another corporation if it is controlled by that other corporation; for the purposes hereof, a corporation is controlled by another corporation if it is controlled in fact, directly or indirectly, and shall be deemed to be controlled if securities of the first corporation to which are attached more than fifty (50%) percent of the votes that may be cast to elect directors of that first corporation are held, other than by way of security only, by or for the benefit of that other corporation and the votes attached to those securities are sufficient, if exercised, to elect a majority of the directors of the first corporation; 1.1.29 �Tax Act� means the Income Tax Act (Canada) as amended from to time; 1.1.30 �Tax Authority� means any one or all of the Canada Customs and Revenue Agency,� Government of Alberta Tax and Revenue Administration, and any like taxation or governmental agency having jurisdiction; 1.1.31 �Time of Closing� means 10:00 a.m. (Edmonton time) on the Closing Date; 1.1.32 �Vendors� means Claussen and Trosin; and capitalized terms otherwise defined in this Agreement shall have the meanings ascribed to them at the time of reference. 1.2 Headings The division of this Agreement into Articles and Sections and the insertion of headings are for convenience of reference only and shall not affect the construction or interpretation of this Agreement.� The terms �this Agreement�, �hereof�, �hereunder� and similar expressions refer to this Agreement and not to any particular Article, Section or other portion hereof and include any agreement supplemental hereto.� Unless something in the subject matter or context is inconsistent therewith, references herein to �Articles� and �Sections� are to Articles and Sections of this Agreement. 1.3 Extended Meanings In this Agreement words importing the singular number only shall include the plural and vice versa, words importing the masculine gender shall include the feminine and neuter genders and vice versa and words importing persons shall include individuals, partnerships, associations, trusts, unincorporated organizations and corporations. 1.4 Accounting Principles Wherever in this Agreement reference is made to a calculation to be made in accordance with generally accepted accounting principles (�GAAP�), such reference shall be deemed to be to the generally accepted accounting principles from time to time approved by the Canadian Institute of Chartered Accountants, or any successor institute, consistently applied, applicable as at the date on which such calculation is made or required to be made in accordance with generally accepted accounting principles. 1.5 Currency All references to currency herein are to lawful money of Canada unless specifically noted otherwise. 1.6 Deemed Covenants All provisions of this Agreement shall be deemed and construed as covenants as though words expressing or reporting covenants and agreements were used in each separate provision hereof. 1.7 Schedules The following are the Schedules annexed hereto and incorporated by reference and deemed to be part of this Agreement: ����� Schedule A���� -����� Financial Statements Schedule
